Exhibit 10.1

INSTRUMENT OF JOINDER (ADDITIONAL CREDITOR

REPRESENTATIVE)

THIS INSTRUMENT OF JOINDER (“Joinder”) is executed as of October 8, 2009 by The
Bank of New York Mellon Trust Company, N.A., a national banking association, in
its capacity as trustee (the “Trustee”) under the Indenture dated as of
September 17, 2009 between Standard Pacific Escrow LLC and the Trustee (“Joining
Party”), and delivered to BANK OF AMERICA, N.A., as Collateral Agent
(“Collateral Agent”), pursuant to the Collateral Agent and Intercreditor
Agreement dated as of May 5, 2006 among the Collateral Agent, Standard Pacific
Corp., a Delaware corporation (the “Company”), those Pledgor Subsidiaries of the
Company which are a party thereto and the Creditor Representatives which are a
party thereto (the “Agreement”). Terms used but not defined in this Joinder
shall have the meanings defined for those terms in the Agreement.

RECITALS

 

A. In connection with the Agreement, the Company and the Pledgor Subsidiaries
granted liens in the stock (or other equity interests) of certain Subsidiaries
of the Company to the Collateral Agent for the mutual benefit of the Creditors
in order to secure the respective obligations of the Company and the Pledgor
Subsidiaries under the Credit Documents.

 

B. Joining Party is the Creditor Representative of the Company’s 10.750% Senior
Notes due 2016 in an aggregate principal amount of $280,000,000 designated as
Additional Covered Obligations under Section 4 of the Agreement and as such is
required pursuant to Section 4 to enter into a joinder to the Agreement.

NOW, THEREFORE, Joining Party agrees as follows:

AGREEMENT

 

1. Joining Party acknowledges that it has become a Creditor Representative under
and pursuant to Section 4 of the Agreement. Joining Party agrees that, upon its
execution hereof, Joining Party will be bound by all terms conditions, and
duties applicable to a Creditor Representative under the Agreement.

 

2. The effective date of this Joinder is October 8, 2009.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

“Joining Party”

The Bank of New York Mellon Trust Company,

N.A., a national banking association

By:  

/s/    Sharon McGrath

Title:   Vice President Address:

2 North LaSalle, Suite 1020

Chicago, IL 60602

Fax: 312-827-8542

Attn: Global Corporate Trust Telephone: (402) 496-1960 Facsimile: (402) 496-2014

 

ACKNOWLEDGED:

BANK OF AMERICA, N.A.

as Collateral Agent

By:  

/s/    Ann E. Superfisky

Title:   Vice President